Citation Nr: 0327317	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
law



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board.  In a 
decision dated September 2001, the Board stayed the claim of 
entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318, and denied the 
appeal as to remaining claims.  The claimant then appealed 
the Board's decision to deny the remaining two claims to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2003, the Court vacated the September 2001 Board 
decision and remanded the case due to the finding that VA 
never notified the claimant of who is responsible for 
obtaining the evidence necessary to substantiate her claims 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

While the claims of entitlement to service connection for the 
cause of the veteran's death and eligibility to Dependent's 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35 were on appeal before the Court, the claimant 
attempted to raise the claim of new and material evidence to 
reopen the service connection claim for the cause of the 
veteran's death.  The RO appeared to have reopened the 
service connection claim for the cause of the veteran's 
death, but then denied the claim in a February 2003 rating 
decision on the merits.  The claimant filed a notice of 
disagreement later that month.  It does not appear that a 
statement of the case has been issued.  

Under most circumstances, when the Board finds that there is 
no statement of the case as to a claim, the proper procedure 
is to remand the case to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999) (The notice of disagreement initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Court; the Board should have remanded the 
issue to the RO for the issuance of a statement of the case).  
However, in this case, the claimant is raising a new and 
material evidence claim to reopen the same  service 
connection claim for cause of the veteran's death that the 
Court remanded to the Board to adjudicate. The Board again 
notes that the Court has vacated the September 2001 Board 
decision. In other words, the service connection claim for 
cause of death is still an active claim and therefore, any 
new and material evidence claim regarding the same issue is 
either premature or unnecessary.  Therefore, the Board will 
not remand this claim for a statement of the case.       

Additionally, in a statement received September 2003, the 
claimant's representative raised an issue that the claimant 
was entitled to an increased rating for service-connected 
left zygoma and orbital fractures with scar and 
hyperesthesia, left side of face, for accrued benefit 
purposes.  This would appear to be a new claim and this 
matter is hereby referred to the RO for appropriate action.  


REMAND

As noted in the introduction, the Court vacated the September 
2001 Board decision and remanded the case due to the finding 
that VA never notified the claimant of who is responsible for 
obtaining the evidence necessary to substantiate her claims 
under the VCAA.  Quartuccio, supra.  The Board notes that 
following the Board decision, the veteran was issued a VCAA 
letter in September 2002.  This VCAA letter included a 30-day 
response period for the claimant to provide the evidence 
necessary to substantiate her claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

Additionally, while the claims were on appeal to the Court, 
relevant evidence was added to the record.  This includes a 
medical opinion from Craig N. Bash, M.D. dated June 2002, 
which stated that the veteran's Alzheimer's dementia (AD) was 
caused by his in-service head injury and that his AD 
significantly contributed to his demise.  A VA examination 
report dated December 2002 is included in the record and 
another medical opinion statement from Dr. Bash dated March 
2003.  Dr. Bash's medical opinions also include attached 
articles on neurology.  The relevant evidence above has not 
received initial consideration from the RO with regards to 
the claims now before the Board.  See Disabled Am. Veterans, 
supra. 

In light of the recent judicial decisions, this case is being 
remanded for consideration of new evidence and to cure a 
procedural defect.  The Board notes that the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.   


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.
 
2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the additional medical opinions, 
articles, and VA examination report dated 
December 2002) and determine if 
entitlement to service connection for the 
cause of the veteran's death, entitlement 
to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318, and eligibility to Dependent's 
Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35, can 
be granted.  If any of these benefits 
sought are not granted, the claimant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




